Fourth Court of Appeals
                                     San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-19-00312-CV

                                       Marcel MARTINEZ,
                                            Appellant

                                                 v.

                            GOLD STANDARD PLUMBING, LLC,
                                      Appellee

                    From the 285th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015-CI-17644
                             Honorable Aaron Haas, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Irene Rios, Justice

Delivered and Filed: April 8, 2020

JUDGMENT SET ASIDE AND REMANDED

           On March 17, 2020, Appellant/Cross-Appellee Marcel Martinez and Appellee/Cross-

Appellant Gold Standard Plumbing, LLC filed a “Joint Motion to Dismiss Appeal.” The parties

assert that they have reached an agreement to settle their dispute and request that the judgment of

the trial court be set aside and the cause remanded to the trial court for rendition of a judgment in

accordance with the parties’ settlement agreement. The motion is granted. Accordingly, the final

judgment of the trial court signed on February 14, 2019, and corrected on March 20, 2019, is set
                                                                                  04-19-00312-CV


aside without regard to the merits, and the cause is remanded to the trial court for rendition of

judgment in accordance with the parties’ settlement agreement. TEX. R. APP. P. 42.1(a)(2)(B).

                                                PER CURIAM




                                              -2-